DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 12/23/2021, 12/10/2021, 6/2/2021 and 10/30/2020 have been entered. Claims 1-20 are presented for examination. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 8, and 14-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Takamoto (Takamoto – 2013/0342854).
Regarding claims 1, 8 and 15, Takamoto discloses a method for processing an encoded pattern performed at an electronic device having a processor and a memory storing a plurality of computer programs to be executed by the processor, the method comprising: 
nd image at higher dpi, increase or reduce to different levels of dpi, the number of times the change of resolutions performed are subjective); 
increasing, by the electronic device, resolution of the first encoded pattern through a target model to obtain a second encoded pattern, the target model being obtained through training by using a predetermined third encoded pattern and a predetermined fourth encoded pattern, the third encoded pattern being obtained by decreasing resolution of the fourth encoded pattern, the third encoded pattern being encoded in a same manner as the first encoded pattern; and decoding, by the electronic device, the second encoded pattern using a code recognition module to obtain the predefined information (Takamoto; par. 0009, 0011, 0014, 0060, 0061, 0100, 0101 – image data acquisition unit 120 acquires first image data including image of a first resolution, image data for the barcode at the resolution of the old printer; 0006, 0014, 0015, 0016, 0020, 0055, 0057, 0061, 0063, 0070, 0077, 0078, 0082, 0086, 0097, 0098, 0102, 0103, 0106 – second image data containing image data for the barcode at the second resolution of the new printer 2, image data generator 160 generates second image data, print the 2nd image at higher dpi, increase or reduce to different levels of dpi).  
Regarding claims 7 and 14, Takamoto discloses the method according to claim 1, wherein the first encoded pattern comprises one of the following: a two-dimensional code encoded pattern; a mini program encoded pattern; and a one-dimensional code encoded pattern (Takamoto; par. 0009, 0011, 0014, 0060, 0061, 0100, 0101 – image data acquisition unit 120 acquires first image data including image of a first resolution, image data for the barcode at the resolution of the old printer; 0006, 0014, 0015, 0016, 0020, 0055, 0057, 0061, 0063, 0070, 0077, 0078, 0082, 0086, 0097, 0098, 0102, 0103, 0106 – second image data containing image data for the barcode at the second resolution of the new printer 2, image data generator 160 generates second image data, print the 2nd image at higher dpi, increase or reduce to different levels of dpi; par. 0017 – linear barcode, 2D barcode, color barcode).  

Allowable Subject Matter
Claims 2-6, 9-13, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: The prior art fails to disclose: 
i. the method according to claim 1, wherein the increasing, by the electronic device, resolution of the first encoded pattern through a target model to obtain a second encoded pattern comprises: increasing, by the electronic device, the resolution of the first encoded pattern to a target resolution through the target model to obtain a target encoded pattern; and correcting, by the electronic device, an edge of a sub-pattern in the target encoded pattern through the target model to obtain the second encoded pattern (claim 2, claims 3-4 depend on claim 2).  

	iii. the electronic device according to claim 8, wherein the increasing resolution of the first encoded pattern through a target model to obtain a second encoded pattern comprises: increasing the resolution of the first encoded pattern to a target resolution through the target model to obtain a target encoded pattern; and correcting an edge of a sub-pattern in the target encoded pattern through the target model to obtain the second encoded pattern (claim 9, claims 10-11 depend on claim 9).  
iv. the electronic device according to claim 8, wherein the target model is trained by: acquiring a plurality of groups of training images, each group of training images comprising the third encoded pattern and the fourth encoded pattern; training an original model by using training images in the plurality of groups of training images; using the trained original model as the target model when a fifth encoded pattern is used as an input of the trained original model and an encoded image outputted by the original model matches a sixth encoded pattern, the fifth 
v. the non-transitory computer-readable storage medium according to claim 15, wherein the increasing resolution of the first encoded pattern through a target model to obtain a second encoded pattern comprises: increasing the resolution of the first encoded pattern to a target resolution through the target model to obtain a target encoded pattern; and correcting an edge of a sub-pattern in the target encoded pattern through the target 031384-7042-US29model to obtain the second encoded pattern (claim 16, claims 17-20 depend on claim 16).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THIEN M LE/Primary Examiner, Art Unit 2887